Citation Nr: 0411668	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  99-19 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $7,308.55 plus interest.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1967, from January 4, to January 13, 1974, and from 
August 1981 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1990 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  The veteran currently resides within the 
jurisdiction of the St. Louis RO.  

In September 2003, the veteran and his wife testified at a 
hearing at the St. Louis, Missouri Regional Office (RO) 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is associated with the record.  

The Board notes, in this case, the veteran has not challenged 
the amount of the indebtedness created; therefore, this 
decision is limited to the issue of entitlement to waiver of 
recovery of loan guaranty indebtedness as listed on the title 
page. 


FINDINGS OF FACT

1.  In July 1985, the veteran assumed a VA loan in the amount 
of $33,350.00, which was guaranteed by VA for the purchase of 
a house located in Jacksonville, Florida.

2.  There was a default on the VA guaranteed loan resulting 
in a foreclosure sale of the subject property in November 
1987.  The house was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, 
resulting in a deficiency of $7,308.55 plus interest.

3.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.



CONCLUSIONS OF LAW

1.  After default by the veteran in payment of his VA 
guaranteed loan, there was a loss of the property that served 
as security for that loan. 38 U.S.C.A. § 5302(b) (West 2002); 
38 C.F.R. § 1.964(a)(1) (2003).

2.  Waiver of recovery of the loan guaranty indebtedness in 
question is not precluded by law.  38 U.S.C.A. § 5302(c) 
(West 2002), 38 C.F.R. § 1.964(a)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). Regulations implementing the VCAA have also been 
published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003); see also 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The 
VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 
U.S.C.A. § 5302 (West 2002).  

Factual Background

In July 1985, the veteran assumed the mortgage of a house in 
Jacksonville, Florida, which was guaranteed by VA. The amount 
of the loan assumed was $33,500.00. Integral to the agreement 
was that the veteran and his wife would be responsible to VA 
for any loss resulting from a subsequent default and 
foreclosure on the subject property.  At that time the 
veteran was renting the property while he was in service.  

In July 1986 he received a disability discharge from active 
duty.  A September 1986 financial statement reflects that the 
property was vacant.  The veteran reported that when he was 
discharged from active duty in July the property was rented 
and he put it up for sale.  The property has since been 
vacated.  The veteran stated that he was a full time student 
and had no income.  He had no intention of paying the 
mortgage and was letting it go.  A realtor was contacted and 
indicated they were trying to sell the property.  There were 
investors that might buy the property.  The property was 
described as vacant and secured.  The market value was 
$39,000.  The value trend was described as stable.  
Foreclosure was recommended.

The veteran first defaulted on this loan in August 1986.  In 
an October 1986 notice of default from the note holder, the 
VA was apprised that the loan had been in default since 
August 1986.  In November 1986, VA received a notice of 
intention to foreclose from the note holder, revealing that 
the veteran had made no commitments to pay his mortgage 
delinquency and that possibility of curing the default had 
been exhausted.  Foreclosure was recommended.  

In a letter dated in April 1987, VA informed the veteran that 
the note holder was taking action to foreclose his home loan 
and of his need to contact the note holder in order to make 
arrangements to pay his delinquency and reinstate his loan.  
He was also advised of his liability to VA and urged to 
prevent foreclosure and return his loan to good standing.  He 
was informed that he might ultimately owe the Government 
hundreds of dollars.  A foreclosure sale was held in November 
1987 and the property was sold to the note holder for $33, 
915.00.  The total indebtedness to the veteran was $7,808.55.  
This amount was subsequently reduced to $7,308.55.

VA received the veteran's request for a waiver in January 
1990.  In support of his request, the veteran reported that 
he was a student at a college of chiropractics, unemployed 
for a considerable time, and paying his educational and 
living expenses through student loans.  His waiver request 
was accompanied by a financial status report (FSR).

In April 1990, the Committee denied the veteran's waiver 
request on the basis that his actions, which resulted in the 
default and indebtedness constituted "bad faith" as, defined 
by applicable statutes and regulations.  The Committee noted 
the veteran's total disregard for his contractual obligation 
to the VA and the absence of any evidence that he responded 
to note holder or VA contacts offering assistance and 
alternatives to foreclosure.  

At an October 2000 RO hearing, the veteran testified that 
approximately four months after purchasing the subject 
property, he went to sea and began renting it through a 
property management company.  The veteran testified that due 
to back problems he was discharged from the service with 
severance pay in the amount of $20,000.00 and relocated to 
Missouri to attend school.  He said he listed the subject 
property for sale prior to moving to Missouri but that the 
house did not sell and essentially became financially 
burdensome to him.  

He testified that he contacted the note holder and "told him 
I was going to give him back possession of the house and 
that's the way I saw it."  He testified that after that "I 
didn't hear anything else for almost four years" to include 
further communication from VA and the note holder.  He 
further observed that the house at that time had been 
appraised at approximately $5,000 in excess of what was then 
owed by him and that he essentially believed that his equity 
in the house would satisfy any outstanding obligation on his 
part.  

Testimony proffered by the veteran and his spouse in 
September 2003 before the undersigned Veterans Law Judge was 
essentially similar to the testimony obtained at his earlier 
hearing.  The veteran questioned the 8 year delay in 
notifying him that his request for a waiver in 1990 had been 
denied and expressed his initial belief that, due to an 
absence of timely notification that his waiver request had 
been approved. 

Analysis

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against the 
standard of equity and good conscience. 38 U.S.C.A. § 5302(b) 
(West 2002).  However, in determining whether a waiver of 
loan guaranty indebtedness may be granted, the Board must 
first address the issue of whether fraud, misrepresentation, 
or bad faith exists, any indication of which precludes 
consideration of waiver of recovery of the debt. 38 C.F.R. § 
1.965(b) (2003).  It should be emphasized that only one of 
the three elements (fraud, misrepresentation, or bad faith) 
need be shown to preclude consideration of waiver of recovery 
of the loan guaranty indebtedness. 38 U.S.C.A. § 5302(c) 
(2002).

Bad faith, according to the applicable regulation, "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense" and involves conduct which 
"although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government." 38 C.F.R. § 1.965(b)(2).

In this regard, the record shows that the veteran was 
unexpectedly discharged from active duty due to disability.  
He has indicated that he had to return to school and that 
this school was out of state.  He had no other income other 
than his severance pay.  Additionally, the veteran did 
attempt to sell the property and the mortgage holder was 
informed of his inability to pay.  Also, although the house 
was vacant it was described as secure.  After reviewing the 
facts of this particular case, and giving all possible 
benefit of the doubt to the veteran, the Board is unable to 
find that there was the necessary intent on his part to take 
unfair advantage of VA.  Accordingly, there is no statutory 
bar to the waiver of recovery of his loan guaranty debt.


ORDER

Entitlement to waiver of the recovery of a loan guaranty 
indebtedness of $7,308.55 plus interest is not precluded as a 
matter of law.  To this extent, and this extent only, the 
appeal is granted subject to the further development directed 
in the REMAND that follows.


REMAND

The next issue which must be addressed is whether collection 
of the current debt would be contrary to the principles of 
equity and good conscience.  If there is no indication of 
fraud, misrepresentation, or bad faith as in this case, 
recovery of the overpayment of benefits under laws 
administered by the Secretary of Veterans Affairs is 
prohibited if the Secretary determines that recovery would be 
against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.965 (2003).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government. 

In making this determination, consideration will be given to 
the following elements, which are not intended to be all- 
inclusive: (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the veteran, (5) the unjust enrichment of 
the veteran, and (6) whether the veteran changed positions to 
his or her detriment in reliance upon a granted VA benefit. 
38 U.S.C.A. § 5302; 38 C.F.R. § 1965(a) (2003).

The Board notes that the RO has not had the opportunity to 
consider this aspect of the appellant's claim.  The record 
also shows that a current financial status report is needed 
in this case.

The current issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on her part.

Accordingly, the case is REMANDED for the following actions:

1. The appellant should be provided with 
VA Form 20-5655, Financial Status Report, 
to submit in support of his waiver 
request. 

2. Thereafter, the Committee should 
readjudicate the appellant's claim, 
applying all of the factors pertaining to 
the standard of equity and good 
conscience.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response by the 
appellant.

The case should then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



